People v Hough (2017 NY Slip Op 06862)





People v Hough


2017 NY Slip Op 06862


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (473/17) KA 15-01067.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRONALD HOUGH, JR., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.